Citation Nr: 1331217	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hearing loss.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active military service from January 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), determining there was new and material evidence to reopen these claims but then ultimately continuing to deny them on their underlying merits.

Despite the RO reopening these claims, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen these claims.  This preliminary determination affects the Board's jurisdiction to consider these claims on their underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen appellant's previously and finally denied claims).  

The electronic ("Virtual VA") portion of the Veteran's claims file includes additional VA treatment records that the RO did not consider in the first instance.  None of these records, however, are pertinent to these claims.  Consequently, the Board need not remand these claims merely to have the RO initially consider these records.  38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  He did not appeal that prior denial of these claims.

3.  Some of the additional evidence since received, however, is neither cumulative nor redundant of the evidence previously of record and considered in that prior decision denying these claims, and when considered with the evidence previously of record raises a reasonable possibility of substantiating these claims of entitlement to service connection for bilateral hearing loss and tinnitus.

4.  But it still is not shown the Veteran's bilateral hearing loss is related to his military service, instead, to his post-service left ear trauma, post-service occupational noise exposure, aging, and other factors.

5.  It also is not shown he had sensorineural hearing loss in either ear to a compensable degree within a year of his discharge from service.

6.  As well, his tinnitus is unrelated to his service, but, instead, like his hearing loss, the result of post-service left middle ear trauma, post-service occupational noise exposure, aging, and other factors.



CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  But there is new and material evidence to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Nevertheless, it still is not shown his bilateral hearing loss was incurred in or aggravated by his active military service or that it may be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  His tinnitus also was not incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


A.  Notice

The VCAA and its implementing regulations provide that, upon receipt of a complete or substantially complete application for benefits, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

When a claim arises in the context of a Veteran trying to establish his/her entitlement to service connection for a claimed disability, the VCAA notice must apprise him/her of all five elements of the claim, which are:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Consider also that in the context of a claim that has been previously considered, denied, and not appealed, the notice must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service-connection claim found lacking in that denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).


Ideally, the RO should provide the claimant VCAA notice prior to initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason the RO does not, or provides the notice in a timely manner but it is inadequate or incomplete, the RO can effectively "cure" this error by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  As the pleading party attacking the agency's decision, the appellant has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO provided the Veteran VCAA notice concerning these claims by way of a March 2010 letter.  The letter was timely since sent before, rather than after, the initial adjudication of these claims in the July 2010 rating decision at issue.  The letter satisfies the content requirements noted above.  It notifies the Veteran of the bases of the last denial of his claims.  It informs him of the evidence needed to substantiate his claims and identifies the type of evidence that would best do so.  It apprises him of his and VA's respective responsibilities in obtaining this supporting evidence.  It includes all necessary information on the downstream elements of disability ratings and effective dates in the event service connection is granted.  It identifies the evidence the RO had requested and/or received in support of the claims.  It indicates the RO would make reasonable efforts to assist him in obtaining all other outstanding evidence, provided he identified its source(s), but that it ultimately was his responsibility to ensure VA's receipt of all pertinent evidence.

He resultantly has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Neither he nor his representative asserts that VA failed to comply with the VCAA's notice provisions.

B.  Assistance

VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by offering a medical examination or obtaining a medical opinion, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In the context of a claim to reopen, VA's duty to assist is limited to:  (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and 
(3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  VA does not have the additional responsibility of providing a VA examination for a medical opinion unless and until there is the required new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

The RO in this case satisfied its duty to assist the Veteran in the development of his claims by trying to secure and associate with the claims file all documents he had identified as being potentially pertinent to his claims, including his service treatment and personnel records and post-service treatment records from Fayetteville, Little Rock and Mount Vernon.


And consistent with the reopening of his claims, the RO also afforded him a VA examination, during which an examiner discussed the etiology of the Veteran's bilateral hearing loss and tinnitus insofar as the purported relationship between these conditions and his military service.  When VA provides a claimant a VA examination or obtains a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why the medical examiner's report is competent and sufficiently informed); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, neither the Veteran nor his representative asserts there are any other outstanding records needing to be obtained in support of these claims or that the examination provided is inadequate, including for rating purposes, so as to in turn require an additional examination.  38 C.F.R. §§ 3.327(a), 4.2.

Given the development that has occurred, it is difficult to discern what additional guidance VA could have provided the Veteran regarding the evidence needed to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic ("Virtual VA") files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

A.  Finality of the Prior Decision Considering and Denying these Claims

The RO previously considered and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus in a May 2003 rating decision.  In deciding these claims, the RO considered his service treatment and personnel records and post-service VA treatment records, which contained no diagnosis of hearing loss or tinnitus.  The RO found that there was no evidence of diagnoses of these claimed conditions during his service and, as such, concluded these claimed conditions were not incurred in or aggravated by his service.

The RO appropriately notified the Veteran of that decision and of his appellate rights, but he did not appeal the denial and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  The May 2003 rating decision denying these claims therefore is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section otherwise requiring the submission of new and material evidence concerning the claim.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  See 38 C.F.R. § 3.156(c)(i).  Here, though, no service department records have been obtained since May 2003.  VA thus need not reconsider these claims.

The Veteran attempted to reopen these claims by application received in March 2010.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.'  Id. at 120.  Therefore, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis - so irrespective of whether the prior denial was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The additional evidence that has been associated with the claims file since the RO's May 2003 rating decision includes VA treatment records, a VA examination report, and the Veteran's and his representative's written statements.  This evidence is new.  It is neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate each of these claims.  

Specifically, the VA treatment records and examination report establish the Veteran has bilateral hearing loss and tinnitus.  The absence of this type of evidence formed the basis of the RO's previous denial of the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  But as diagnoses of these conditions are now of record, the claims may be reopened.

Given that the RO also reopened these claims in the July 2010 rating decision, the Board need not return these claims to the RO for initial consideration on their merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when denying the reopening of a claim thus possibly implicating 38 C.F.R. § 20.903(b)).  Rather, the Board may proceed in adjudicating these claims, its action in this regard being nonprejudicial to the Veteran.

B.  Service Connection

The Veteran contends that his bilateral (right and left ear) hearing loss and tinnitus are service-connected disabilities because he developed them on account of noise exposure and consequent injury, i.e., acoustic trauma, while serving in Vietnam.  According to his initial application for compensation, both these conditions initially began in 1969, while he was on active duty.  Allegedly, he served with the 515th Transit Company in motor transport out of Phu Bai, but spent the duration of his Vietnam tour as a M60 machine gunner on an armored personnel carrier participating in convoy escort missions.  He asserts that twice, while on such missions, he was ambushed.  He also asserts that, while on a temporary duty assignment with the 101st Airborne, he participated in an assault into the A Shau Valley.  He contends those activities exposed him to noise and caused acoustic trauma and ensured that he left service suffering from bilateral hearing loss.

In a written statement dated in August 2010, he added that as a light and heavy vehicle driver he drove 5-ton trucks, which had a 50-caliber rifle mounted directly above his head.  He claims that, when he was filling out his separation examination report (recounting his relevant medical history), he was unaware of the terminology used to describe the effects of tinnitus.

In another written statement dated in August 2012, the Veteran's representative points out that the Veteran's normal hearing at time of separation from service should not be determinative of whether his current hearing loss is the result of noise exposure during his service, and that the Board should consider his occupation and the amount of noise exposure he had in service to make a favorable determination.  The representative also points out that the Veteran is competent to report symptoms of tinnitus (ringing in his ears) since it is a condition capable of lay observation.  He therefore asks that the Veteran be afforded reasonable doubt in resolution of his claims.


Considering the Veteran's statements in conjunction with all other pertinent evidence in the claims file and applicable laws and regulations, the Board finds that the preponderance of the evidence unfortunately is against his claims, so, although reopened, they ultimately must continue to be denied.  This collective body of evidence establishes bilateral hearing loss and tinnitus are unrelated to his military service, but instead the result of his post-service left ear trauma, 
post-service occupational noise exposure, aging, and other factors.  The evidence also shows he did not have sensorineural hearing loss, certainly not to a compensable degree, within one year of his discharge from service to permit presuming it was incurred during his service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).


Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases, namely, those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the 
three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id., at 1339.
Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b), however.  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id., at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id., at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Because however the Veteran has been diagnosed with a particular type of hearing loss, namely, sensorineural hearing loss, and since sensorineural hearing loss is an organic disease of the nervous system for purposes of section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology since service.  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  
M21-1MR III.iv.4.B.12.a.  But there is no such indication for tinnitus.

The Veteran's sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested a compensable degree (meaning to at least 10-percent disabling) within one year from the date of his separation from service.  But this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Also consider that, in cases involving claims of entitlement to service connection for hearing loss, the Veteran must have a certain amount of hearing loss to be considered an actual ratable disability.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But for purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the ensuing one-year presumptive grace period after service allowing for sensorineural hearing loss, as an organic disease of the nervous system, to initially manifest to a compensable degree (meaning to at least 10-percent disabling), although a hearing loss disability by these standards must be currently present or at least have been at some point since the filing of the claim, and service connection is possible if this current hearing loss disability can be adequately linked to service, as opposed to the other factors or intercurrent causes mentioned.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

When deciding claims, the Board is required to consider all potential bases of entitlement - so direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination. 

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  

So in certain instances lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

This is not always the case, however, as in certain other instances laypersons have not been found competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

To reiterate, the competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


In ultimately rendering a decision on appeal, the Board must analyze the competency, then credibility, and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veteran's Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory (meaning both competent and credible), the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there exists an approximate balance of positive and negative evidence on a matter material to the determination, all reasonable doubt is to be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts and circumstances of this particular case.  Post-service medical documents, including VA treatment records dated since 2005 and a report of a VA examination performed in June 2010, establish the Veteran currently has bilateral hearing loss, characterized as sensorineural on the right and as mixed (sensorineural and conductive) on the left.  He also has tinnitus.  So there is no disputing he has these alleged conditions, including sufficient hearing loss to be considered an actual ratable disability under 38 C.F.R. § 3.385.  Thus, resolution of this appeal instead turns on whether these disabilities are directly related or attributable to his military service, including especially any alleged noise exposure, and whether the Board alternatively may presume the sensorineural component of his hearing loss was incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran did not report or receive treatment for noise exposure or consequent acoustic trauma, hearing loss or tinnitus during his active military service from January 1968 to February 1970.  Moreover, during his separation examination in December 1979, he specifically indicated he had not had any ear trouble or hearing loss.

According to his DD Form 214 and service personnel file, his military occupational specialty (MOS) was light vehicle driver, the duties of which might or might not have exposed him to noise.  He did not serve as a heavy vehicle driver until transferring to the Army Reserves in 1970.  But for the sake of further discussion, the Board nonetheless accepts as true that he was exposed to noise during his service in Vietnam, especially to the extent it involved combat.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In February 2002, during a VA outpatient visit, an examiner noted a negative history of tinnitus.  In January and April 2005 during VA outpatient visits, the Veteran sought treatment for bilateral hearing loss and tinnitus.  He indicated that he had first noticed hearing loss in 1990, so long after his service had concluded, and that the tinnitus manifested sometimes.  He reported a history of a busted eardrum (left-sided perforated tympanic membrane) and ear drainage and infections, including every time he got water in his left ear.  He noted that he had gotten into a water ski accident approximately 8 to 9 years earlier when he fell on the water on the left side of his face.  He also noted that, since then, he had experienced hearing loss and tinnitus on the left side.  He reported a history of military, occupational and recreational noise exposure.  The surgeon confirmed a marginal perforation in, and patchy sclerosis on, the tympanic membrane and sclerotic middle ear mucosa.  He recommended surgery, which the Veteran subsequently had in 2007.


In August 2007, during another VA outpatient visit, the Veteran sought treatment for hearing loss and tinnitus.  He again reported that he had had a left tympanic perforation since 1979, when he was involved in a water skiing accident.  In addition, he reported noise exposure as a machine gunner in the military and as a welder in his current job, although he noted that he used hearing protection on the job.  

Since then, he has continued to receive treatment, including hearing aids, for hearing loss and has undergone a VA audiological examination of his hearing loss and tinnitus claims.  During the VA examination, he reported that he had had tinnitus constantly since service in 1969.  He indicated that he had first noticed it after firing his weapons, but that it became constant prior to discharge.  He confirmed a prior report of in-service and post-service noise exposure, including post-service occupational exposure in welding school and as a working welder and recreational exposure using a 22 gun, power tools and lawn equipment.  

At the conclusion of that June 2010 VA examination, the examiner ruled out a relationship between these disabilities and the Veteran's military service, including the noise exposure in service.  The examiner based his opinion on the following findings:  (1) In 2005, the Veteran initially reported first noticing hearing loss in 1990 and subsequently reported noticing left ear hearing loss and tinnitus after the skiing accident; (2) According to medical research, hearing loss due to acoustic trauma is immediate and hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued; (3) The Veteran has significant post-military noise exposure as a welder and roofer; (4) He denied a history of familial hearing loss; (5) He had no symptoms of hearing loss or tinnitus after taking ototoxic medications; (6) He did not report hearing loss to his primary care physician; (7) There is no evidence of hearing loss prior to 2005; and (8) The Veteran's report of tinnitus on examination is inconsistent with the medical records (on examination described the ringing in his ears as constant since before discharge, but in 2005 for the purpose of receiving care, described it as occurring sometimes and since the skiing accident.).

The examiner concluded the left ear hearing loss and tinnitus are more likely than not the result of middle ear trauma from the skiing accident, post-military occupational noise exposure, aging and other unidentified factors.  He further concluded that the right ear hearing loss and tinnitus are more likely than not also the result of post-military occupational noise exposure, aging and other unidentified factors.  So he completely disassociated the Veteran's hearing loss and tinnitus from his military service.

The Veteran has not submitted any medical opinion tending to refute the VA compensation examiner's unfavorable opinion.  The Veteran's unsubstantiated lay assertions that his bilateral hearing loss and tinnitus result from his service or, more specifically, the noise exposure in service, thus are the only evidence of record tending to establish this required causal link.  He is competent to describe lay-observable symptoms he has experienced over the years, including hearing difficulties and ringing in his ears.  This is particularly true as concerning his tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Unfortunately, however, because he has no medical expertise, he is not competent to diagnose his hearing difficulties as a ratable hearing loss disability by VA standards (meaning, according to the requirements of 38 C.F.R. § 3.385) or, more importantly in this particular instance, to also causally relate his hearing loss to a particular in-service event or events in which he was exposed to noise or suffered acoustic trauma.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d at 1377.  Moreover, although he is competent to report that he has had ringing in his ears since service, the Board does not find his lay testimony concerning this also credible, therefore not ultimately probative.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).


As the VA compensation examiner observed and pointed out, prior to the Veteran filing a claim for service connection for tinnitus, on more than one occasion he reported a completely different history of ear trauma and resulting tinnitus for the purpose of receiving adequate care.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As the June 2010 VA examiner too found, the Veteran's reported histories during that time period were consistent and conflict with what he is now claiming, which undermines his credibility.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).  Although the Board cannot summarily discount his lay testimony out of hand, merely because he is an interested party, the Board certainly is free to consider this noted inconsistency in assessing the credibility of his testimony.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Inasmuch as there is no competent and credible evidence of record relating the Veteran's bilateral hearing loss and tinnitus to his period of active service, including in-service noise exposure, and to the contrary there is competent and credible evidence of record instead relating these disabilities to other factors that have nothing to do with his service, the Board concludes these disabilities were not incurred during or aggravated by his active military service.  In addition, because there is no suggestion of sensorineural hearing loss manifesting prior to 1990, many years after his discharge from service, the Board also concludes that his hearing loss, to the extent it is sensorineural in nature, may not be presumed to have been incurred in service.  The preponderance of the evidence is against each of his claims.  Thus, there is no reasonable doubt to be applied in resolving these claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for hearing loss is denied.  

The claim of entitlement to service connection for tinnitus also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


